This case involves an automobile accident which occurred about 1 o'clock in the morning of November 5, 1944, on highway M-21 near the city limits of Owosso. Plaintiff's husband was driving his automobile west on said highway. Plaintiff was riding in the front seat with him, and another couple occupied the back seat. At that time and place defendant was driving east, and a collision occurred which resulted in severe injuries to plaintiff.
In January, 1945, she began the present suit, alleging that defendant was negligent and that her driver was free from contributory negligence. Defendant answered, denying the charge of negligence and alleging that plaintiff's driver was guilty of *Page 509 
contributory negligence, which was imputable to her. At the conclusion of all proofs the trial court granted defendant's motion for a directed verdict on the ground that plaintiff's driver was guilty of contributory negligence as a matter of law, which was imputed to her and barred recovery. Judgment was entered on the directed verdict, plaintiff's motion for a new trial was denied, and she appeals.
In our opinion in Bricker v. Green, ante, 218 (163 A.L.R. 697), filed subsequent to the entry of judgment in the present case, we overruled the long-established doctrine of imputed negligence. Therefore, in the case now before us the negligence of plaintiff's driver cannot be imputed to her. The judgment for defendant must be reversed and the case remanded for a new trial to determine the questions of defendant's negligence and the negligence, if any, of plaintiff herself.
Judgment reversed and new trial granted. The allowance of costs of both courts shall abide the result of a new trial.
BUTZEL, C.J., and CARR, BUSHNELL, SHARPE, BOYLES, REID, and NORTH, JJ., concurred. *Page 510